Citation Nr: 0211562	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-04 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left hand (minor), currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  His DD 214 reflects that he was awarded the 
Purple Heart.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected gunshot wound residuals 
to the left hand (minor) is productive of pain; on clinical 
examination, range of motion was essentially normal with no 
loss of strength.  

3.  The veteran has a tender scar on the left hand as a 
result of the gunshot wound.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
gunshot wound residuals to the left hand (minor) are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.20, 4.56, 4.71a, Diagnostic Codes 5228-5230 (from 
August 26, 2002); 38 C.F.R. § 4.73, Diagnostic Code 5309 
(2001).  

2.  A separate 10 percent rating is warranted for the left-
hand scar, as a residual of the service-connected left hand 
gunshot wound.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2001); 
Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the February 2000 Statement of the Case (SOC), 
and the May 2000 and February 2001 Supplemental Statements of 
the Case (SSOC), the veteran was provided notice of the 
information, medical evidence or lay evidence necessary to 
substantiate the claim on appeal.  The SOC and subsequent 
SSOC also notified the veteran of the pertinent laws and 
regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records and a report 
of VA examination conducted in conjunction with the current 
claim.  The veteran has not identified any outstanding 
evidence that would support of his claim.  During his May 
2000 personal hearing, the veteran denied any treatment for 
the left hand disability since service.  

The Board further observes that the notice provided the 
veteran concerning the evidence necessary to support his 
claim in the February 2000 SOC and the February 2001 SSOC, 
also advised him of the evidence or information that VA would 
obtain and the evidence or information he needed to submit.  
Hence, the Board concludes that the correspondence discussed 
above demonstrates compliance with VA's notification 
requirements to the extent required by law.  Quartuccio v. 
Principi, __ Vet. App. __, No. 01-997 (June 19, 2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

The service medical records reflect that in April 1945 the 
veteran received an accidental pistol wound to the left hand.  
The bullet entered the palmar surface and exited the dorsum 
surface.  There was a moderate amount of swelling in the 
hand.  X-rays revealed a compound comminuted fracture of the 
third metacarpal with no metallic fragments.  The wound was 
debrided and the hand was dressed in a plaster cast.  When 
seen two weeks later, physical examination revealed a small 
clean perforated wound on the mid portion of the palm of the 
left hand.  The exit wound was on the dorsum near the base of 
the third metacarpal.  All tendons were intact.  The November 
1945 discharge examination revealed a 1 inch wound on the 
dorsum and palm of the left hand.  The left hand had normal 
function.  

In a November 1947 rating decision, service connection was 
granted for residuals of a gunshot wound to the left hand, 
evaluated as noncompensably disabling.  The rating was 
increased to 10 percent in January 1954.  This rating has 
remained in effect since then. 

The veteran's claim for an increased rating was received on 
August 21, 1998.  

On VA examination in January 1999, the veteran reported 
increasing pain in his left hand and generalized discomfort.  
He indicated that over the last several years both of his 
hands had become progressively weak in his lifting ability, 
the left more than the right.  He had occasional numbness of 
the long finger of his left hand.  He denied taking any 
medications or wearing any assistive devices.  It was noted 
that the veteran was right-handed.  

Physical examination of the hands revealed symmetrical mild 
atrophy of the thenar, hypothenar and intrinsic muscles.  The 
skin of the left hand appeared normal.  He had 2+ radial 
pulse and vascular refill to the finger tips.  There was a 
noted area of thickening, as well as a bony prominence over 
the dorsal aspect of the carpal and metacarpal bones of the 
long finger.  Volarly, there was a scar visible from the 
entrance of the bullet and dorsally at this point from the 
exit.  The veteran had a mild tenderness to palpation about 
this area.  Range of motion of the hand revealed 0-45 degrees 
of flexion of all distal interphalangeal (DIP) joints of the 
fingers.  There was 0-95 degrees of flexion at the index, 
long, ring and small fingers.  There was 0-70 degrees flexion 
at the thumb.  Metacarpal phalangeal joint range of motion 
was reported at 95 degrees at the index, long, ring and small 
fingers.  The deepened superficial tendons were intact.  
There was slight weakness of the ring and small finger flexor 
tendons.  The extensors were intact to all fingers with 5 out 
of 5 motor strength.  Range of motion of the wrist was 50 
degrees extension, 60 degrees flexion, 30 degrees ulnar 
deviation and 20 degrees radial deviation.  Sensory testing 
revealed a 2 point discrimination and 1 cm to be intact 
through the all fingers, except the long finger.  Gross 
sensation to light touch and pin prick is intact throughout 
all fingers.  X-rays revealed a healed fracture of the third 
metacarpal base with a dorsal and radial bony prominence and 
mild degenerative changes throughout the fingers.  The 
diagnoses were gunshot wound to the left hand with healed 
third metacarpal base fracture and mild degenerative changes 
and decreased 2 point discrimination of the left hand, long 
finger.  

In May 2000, the veteran testified that he had pain in his 
left hand two to three times a week and episodes of numbness 
about twice a month.  His main complaint, though, was 
weakness.  See May 2000 hearing transcript.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's current 10 percent evaluation is assigned under 
Diagnostic Code 5309, which addresses injury to Muscle Group 
IX, intrinsic muscles of the hand.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5309.

The provisions of 38 C.F.R. § 4.55 provide that a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55.

The regulations provide much guidance in evaluating the 
various degrees of impairment that may result from the 
effects of missiles, including impairment involving scars, 
deeper structures, muscle injuries, muscle weakness, muscle 
damage, muscle patterns, and muscle groups.  38 C.F.R. § 
4.56.  For example, in addition to the designation of degrees 
of impairment to muscle groups as "slight," "moderate," etc., 
the regulations set forth specific factors, such as the type 
of injury, history and complaint, and objective findings, to 
be considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups due to gunshot or other 
trauma.  38 C.F.R. § 4.56.

In this regard, the type of injury envisioned by the 
regulations as causing "slight" disability of muscles is a 
simple wound of muscle without debridement or infection.  The 
history and complaint includes service department records of 
superficial wound with brief treatment and return to duty; 
healing with good functional results; and no cardinal signs 
or symptoms of muscle disability.  (Cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement).  Objective 
findings of slight disability include minimum scar; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1).

In contrast, the type of injury noted by the regulation as 
causing "moderate" disability of muscles includes a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The history and 
complaint include service department record or other evidence 
of in-service treatment for the wound; record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include entrance and (if present) exits scars, small or 
linear, indicating short track of missile through muscle 
tissue; and some loss of deep fascia or muscle substance or 
impairment of muscle tonus, and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

The type of injury noted by the regulation as causing 
"moderately severe" disability of muscles includes through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  The history and complaint include 
service department record or other evidence showing 
hospitalization for a prolonged period of treatment of wound; 
and record of consistent complaint of cardinal signs and 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications of palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; and tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  

The type of injury noted by the regulation as causing 
"severe" disability of muscles includes through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The history and 
complaint include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  If present, the following are also signs of severe 
muscle disability:

(A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.

(B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bones rather than true skin covering 
in an area where bone is normally 
protected by muscle. 

(C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(D)  Visible or measurable atrophy.

(E)  Adaptive contraction of an opposing 
group of muscles.

(F)  Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.

(G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

Diagnostic Code 5309 sets forth criteria for evaluating 
injuries to intrinsic muscles of the hand.  This provision 
applies to the intrinsic muscles that supplement the function 
of the forearm muscles in delicate manipulative movements.  
The intrinsic muscles include the thenar eminence; short 
flexor, opponens, abductor and adductor of thumb; hypothenar 
eminence; short flexor, opponens and abductor of little 
finger; 4 lumbricales; 4 dorsal and 3 palmar interossei.  A 
note to the criteria states: "The hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  Rate on limitation of motion, minimum 10 
percent."  

The Board notes that unlike the criteria for almost all other 
muscle injuries, no schedular rating is provided expressly 
for slight, moderate, moderately severe or severe injury to 
Muscle Group IX.  The maximum awards for the other muscle 
groups affecting the same anatomical area, the minor or 
nondominant forearm and hand, are 20 percent for severe 
injury to Muscle Group VIII (Diagnostic Code 5308) and 30 
percent for severe injury to Muscle Group VII (Diagnostic 
Code 5307).  A 20 percent rating is also provided for 
moderately severe injury to Muscle Groups VII and VIII.  As 
there is no schedular rating for severe or moderately severe 
injury under Code 5309, the compound comminuted fracture rule 
can not be applied.  On the contrary, the criteria provided 
by Code 5309 direct the Board to rate on limitation of 
motion, not muscle injury.     

Even assuming consideration of muscle injury criteria would 
be appropriate, the Board finds this would not support a 
higher evaluation.  First, since there is no schedular rating 
provided for slight, moderate, moderately severe or severe 
injury to Muscle Group IX, even a finding that such grade of 
muscle injury is demonstrated would not mandate the 
assignment of a specific rating.  Rather, the governing 
criteria direct attention to limitation of motion.  
Furthermore, the record does not demonstrate a prolonged 
period of hospitalization for treatment for a through and 
through wound from a small high velocity or large low 
velocity missile.  The veteran's injury was a through and 
through wound from a single bullet, with in-service 
treatment.  The fracture was described as a compound 
comminuted fracture with no metallic fragments.  There was no 
evidence on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Thus, schedular criteria for muscle injury 
would not support a higher evaluation under Code 5309.    

In order to evaluate the veteran's left hand disability, the 
Board looks at the appropriate limitation of motion codes.  
The Board notes that the regulations pertinent to ankylosis 
and limitation of motion of digits of the hands were amended 
effective August 26, 2002.  See 67 Fed. Reg. 48784 (2002).  
The Court has held that where a law or regulation changes 
after a claim has been filed but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Although the RO has not evaluated 
the veteran's left hand disability under the revised 
criteria, the Board notes that the veteran has undergone a 
comprehensive VA examination in conjunction with his claim.  
Accordingly, the Board concludes that remanding the claim for 
additional development under the new criteria is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board will apply both the old and new 
versions of the criteria to the veteran's claim.

The regulatory notes preceding the new criteria provide 
general guidelines for evaluating ankylosis or limitation of 
motion of single or multiple digits of the hand.  The notes 
provide the following:

(1) For the index, long, ring and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level. . . . . 

(5) If there is limitation of motion of two or more digits 
each digit should be evaluated separately and the evaluations 
combined.  

The new criteria provide that limitation of motion of the 
thumb of either hand warrants a 20 percent evaluation with a 
gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  A 10 percent rating is warranted for limitation of 
motion of either thumb with a gap of one to two inches (2.5 
to 5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  A zero percent 
rating is warranted for limitation of motion of either thumb 
with a gap of less than one inch (2.5 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (as of 
August 26, 2002).  

Limitation of motion of the index or long finger of either 
hand warrants a 10 percent evaluation with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  A zero percent evaluation is warranted for 
limitation of motion of either index or long finger with a 
gap of less than one inch (2.5 cm.) between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension limited by no 
more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5229 (as of August 26, 2002).  

Any limitation of motion of the ring or little finger of 
either hand is assigned a zero percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5230 (as of August 26, 2002).  

Using the detailed findings noted on the 1999 VA examination 
it is clear that the veteran's left hand disability picture 
does not warrant a rating in excess of 10 percent.  The 
veteran had zero to 95 degrees flexion in the index, long, 
ring and small fingers which is normal.  In addition, the 45 
degrees of flexion noted in the DIP joints of the fingers 
represents almost 65 percent of normal range of motion.  
These findings do not show that there was limitation of 
motion of either the thumb, or index or long finger of the 
left hand to warrant a higher rating under the new criteria.  
38 C.F.R. § 4.71a, Diagnostic Codes 5228-5230 (as of August 
26, 2002).  

Under the old criteria, limitation of motion of the fingers 
is rated by analogy to ankylosis of fingers.  38 C.F.R. § 
4.20.  In this case, there is no evidence of any ankylosis of 
the fingers, and therefore provisions governing such 
condition under either the old or new regulations are 
inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-
5227 (prior to and as of August 26, 2002).  

The Board accepts as credible the veteran's assertions and 
testimony that he experiences significant left hand pain and 
weakness.  However, the 1999 VA examination did not 
demonstrate significant weakened movement, excess 
fatigability or incoordination of the left hand.  In this 
regard, the Board notes that the veteran retains full 
strength in all fingers of the left hand.  In light of the 
foregoing, an increased evaluation, based on pain or 
functional loss alone, is not warranted.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes, however, that superficial scars that are 
tender and painful on objective demonstration warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The Court has held that different problems resulting from a 
single injury may warrant separate ratings when none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In 
the present case, the 1999 VA examination noted a tender scar 
on the left hand at the entrance and exit points of the 
bullet on objective demonstration.  There is also objective 
evidence of some muscle atrophy consistent with disuse 
atrophy.  As such, the Board finds that a separate 10 percent 
evaluation is warranted pursuant to Diagnostic Code 7804.

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for gunshot wound residuals to the left hand.  
The Board concludes, though, that a separate additional 10 
percent evaluation is warranted for painful scarring.


ORDER

Entitlement to an increased rating for residuals of a gunshot 
wound to the left hand is denied.  

A separate 10 percent rating for left hand scarring, a 
residual of the left hand gunshot wound, is granted subject 
to the applicable laws and regulations concerning the payment 
of monetary benefits.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

